Citation Nr: 0737590	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  05-11 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to a higher assignable rating for residuals 
of right ankle sprain, currently rated 10 percent disabiling.

2.  Entitlement to an increased disability rating for 
degenerative joint and degenerative disc disease of the 
cervical spine, currently rated 20 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The veteran served on active duty from August 1997 to 
September 1999.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO), which granted service 
connection for residuals of right ankle sprain, assigning a 
10 percent disability rating, effective September 27, 1999, 
and assigned a 20 percent disability rating to service-
connected cervical spine disability, effective December 26, 
2000.  A notice of disagreement was filed in March 2004 with 
regard to the disability ratings assigned, a statement of the 
case was issued in March 2005, and a substantive appeal was 
received in April 2005.

The issue of entitlement to an increased disability rating 
for cervical spine disability is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if any further action is required on 
his part.


FINDING OF FACT

The veteran's right ankle disability is manifested by 
subjective complaints of pain on prolonged walking and 
running, and objective findings of no more than moderate 
limitation of motion, with no findings of ankylosis.


CONCLUSION OF LAW

The criteria for the assignment of a disability rating in 
excess of 10 percent for residuals of right ankle sprain have 
not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5270, 5271 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in April 2001, 
which was sent regarding his claim of entitlement to service 
connection for residuals of right ankle sprain.  The letter 
predated the March 2003 rating decision which granted service 
connection.  See id.  Since the right ankle disability 
appellate issue in this case (entitlement to assignment of a 
higher initial rating) is a downstream issue from that of 
service connection (for which the April 2001 VCAA letter was 
duly sent), another VCAA notice is not required. VAOPGCPREC 
8- 2003 (Dec. 22, 2003).  It appears that the Court has also 
determined that the statutory scheme does not require another 
VCAA notice letter in a case such as this where the veteran 
was furnished proper VCAA notice with regard to the claim of 
service connection itself.  See Dingess v. Nicholson, 19 Vet. 
App. 473, 491 (2006).  Thus, the VCAA letter notified the 
veteran of what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  Id.; but see VA O.G.C. Prec. Op. No. 
1-2004 (Feb. 24, 2004).  The April 2001 letter has clearly 
advised the veteran of the evidence necessary to substantiate 
his claim. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records, post-service VA and 
private medical records, and Social Security Administration 
(SSA) records.  There is no indication of relevant, 
outstanding records which would support the veteran's claim.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
Additionally, the evidence of record contains a VA 
examination performed in March 2001.  The examination report 
obtained is thorough and contains sufficient information to 
decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue of entitlement to a higher assignable rating for 
residuals of right ankle sprain.

Criteria & Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

Service medical records reflect that in August 1998, the 
veteran twisted his right ankle while playing basketball.  On 
physical examination, there was swelling around the lateral 
side of the ankle, tenderness around the ankle, and limited 
range of motion.  The assessment was ankle sprain.  In 
September 1998, the veteran sought follow-up treatment and he 
complained of constant warmth in the area of the injury.  The 
assessment was possible ruptured or swollen peroneus longus 
tendon/peroneus brevis tendon and/or calcaneofibular 
ligament.  It was also noted that his ankle sprain was 
resolving.  A May 1999 examination performed for separation 
purposes reflects that his lower extremities were clinically 
evaluated as normal, and does not reflect any right ankle 
disability.  

In March 2001, the veteran underwent a VA examination of the 
right ankle.  He reported that he sprained his right ankle 
during physical training in 1998.  He reported that he was 
treated conservatively with rest, ice, compression and 
elevation, and that his ankle never completely healed.  He 
complained of daily pain in the ankle, and a feeling that his 
ankle would give out.  He reported that his ankle is easily 
sprained.  His ankle is worse when he is walking on uneven 
surfaces and with prolonged walking or running.  The ankle is 
better with rest and ice.  On physical examination, the ankle 
was nontender and there was no effusion or laxity.  He was 
able to dorsiflex to 25 degrees and plantar flex to 30 
degrees without discomfort.  He was able to evert 25 degrees 
and invert 20 degrees without discomfort.  The examiner 
diagnosed degenerative joint disease of the right ankle.  An 
x-ray examination revealed minimal soft tissue swelling, 
compatible with the clinical history of ligamentous injury.  
There was no evidence of fracture or dislocation.

VA outpatient treatment records on file dated October 2000 
through June 2004 do not reflect any complaints or treatment 
related to the right ankle.  

Statements from the veteran reflect his contention that his 
ankle hurts all the time, but he has not sought treatment, 
and treats with the medication he takes for his back pain.

The RO has assigned a 10 percent disability rating to 
residuals of right ankle sprain pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271, for moderate limitation of 
motion.  Upon review of the objective evidence of record, and 
subjective statements from the veteran, there is no support 
for a finding that the veteran's right ankle disability is 
manifested by marked limitation of motion.  As detailed, on 
March 2001 VA examination, dorsiflexion was normal, and 
plantar flexion was 0 to 30 degrees, 15 degrees below normal.  
Objective examination does not show marked limitation of 
motion.  Moreover, such range of motion was performed without 
any discomfort.  A rating in excess of 10 percent is not 
available under Diagnostic Code 5270, as a diagnosis of 
ankylosis has not been rendered.  A rating in excess of 10 
percent is not available under Diagnostic Code 5272 as there 
is no ankylosis of the subastragalar or tarsal joint.  There 
has also been no finding of varus or valgus angulation of the 
os calcis, thus Diagnostic Code 5273 is inapplicable.  There 
has been no diagnosis of astragalectomy, thus Diagnostic Code 
5274 is also inapplicable.

The Board has given consideration to the possibility of 
assigning separate evaluations for the veteran's service-
connected right ankle disorder under Diagnostic Codes 5003 
and 5271, which is allowed so long as the evaluation of right 
ankle disorder under both codes does not amount to prohibited 
pyramiding under 38 C.F.R. § 4.14.  Although an x-ray 
examination has revealed degenerative changes in the right 
ankle, a separate disability rating would not be in order as 
under Diagnostic Code 5003, arthritis is rated based on 
limitation of motion, which in this case has already been 
taken into consideration under Diagnostic Code 5271.

The Board has considered 38 C.F.R. §§ 4.40 and 4.45, 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain.  DeLuca, 8 
Vet. App. at 206-07.  These factors have been taken into 
consideration in awarding a disability evaluation of 10 
percent under Diagnostic Code 5271.  A 10 percent disability 
is already in effect in consideration of his limitation of 
plantar flexion, and subjective complaints of pain when 
walking on uneven surfaces, and prolonged walking and 
running.  As noted, there are no other objective findings of 
record pertaining to the right ankle.  Thus, an additional 
"symbolic" rating for pain, excess fatigability, decreased 
functional ability, etc. is not warranted.

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's service-connected right ankle disability has 
resulted in marked interference with earning capacity or 
employment beyond that interference contemplated by the 
assigned evaluation, or has necessitated frequent periods of 
hospitalization.  The Board acknowledges that the veteran is 
in receipt of SSA disability benefits; however, such benefits 
have been awarded for his major depression disorder and 
compression fracture.  There is no indication that his right 
ankle disability has any affect on his earning capacity or 
employment.  Additionally, the veteran has not been 
hospitalized due to his right ankle disability.  Accordingly, 
the Board finds that the impairment resulting from the 
veteran's right ankle disability is appropriately compensated 
by the currently assigned schedular rating and 38 C.F.R. § 
3.321 is inapplicable.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for residuals of right ankle sprain is not warranted.  To 
this extent, the appeal is denied.


REMAND

Initially, the Board notes that the evidence of record 
contains VA outpatient treatment records for the period 
October 2000 through June 2004, and such records reflect 
continued treatment of the cervical spine.  A June 2004 VA 
outpatient treatment record reflects complaints of neck and 
back pain, and indicates that a VA neurologic consultation 
was to be scheduled.  Such consultation, however, has not 
been associated with the claims folder.  The RO should obtain 
updated VA outpatient treatment records from the Denver VA 
Medical Center (VAMC) for the period June 2004 to the 
present.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

During the pendency of the veteran's appeal the regulations 
pertaining to the evaluation of spinal disabilities have been 
amended.  See 68 Fed. Reg. 51454- 51456 (Aug. 27, 2003) 
(effective September 26, 2003).  While the RO considered all 
of the applicable rating criteria, the last VA compensation 
examination was preformed in October 2002, prior to enactment 
of the amendments.

In view of the amount of time that has elapsed since the last 
VA compensation examination (October 2002), the amended 
criteria for rating disabilities of the spine noted above, 
and VA outpatient treatment records which reflect continued 
treatment pertaining to the cervical spine, the Board 
believes another VA examination would be appropriate to 
determine the current severity of the veteran's cervical 
spine disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); see also, e.g., Caffrey v. Brown, 6 Vet. App. 
377 (1994); Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
This evaluation should also fully address the factors 
enumerated in DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
Board notes that an evaluation of a joint disability may be 
based on either actual limitation of motion or the functional 
equivalent of limitation of motion due to less or more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca, supra, 
discussing 38 C.F.R. §§ 4.40, 4.45.   

In light of this issue being remanded for further 
development, the RO should also ensure that proper notice has 
been issued pursuant to the VCAA.  VA has a duty to notify 
the veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Proper notice, which notifies him of the 
evidence and information necessary to support his claim must 
be issued to the veteran.  Along with ensuring proper VCAA 
notice pertaining to his claim, VA is also instructed to 
provide proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  VA should inform the veteran that an 
effective date for the award of benefits will be assigned if 
an increased rating is granted, and also include an 
explanation as to the type of evidence that is needed to 
establish an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 486 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure compliance with 
all notice and assistance requirements 
set forth in the VCAA and its 
implementing regulations, to include 
advising the veteran of the evidence 
necessary to substantiate his claim, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain in accordance with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The 
veteran should also be advised to submit 
all pertinent evidence in his possession.  
The notice should include an explanation 
as to the information or evidence needed 
to establish an effective date, as 
outlined by Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  The RO should obtain updated 
treatment records from the VAMC in Denver 
for the period June 2004 to the present.  

3.  Schedule the veteran for a VA spine 
examination to address the current 
severity of his cervical spine 
disability.  All clinical and special 
test findings should be clearly reported, 
and pertinent orthopedic and neurological 
findings should be reported to allow for 
application of both old and new rating 
criteria for disabilities of the spine.  
The examination of the cervical spine 
should include range of motion studies.  
With regard to range of motion testing, 
the examiner should report at what point 
(in degrees) that pain is elicited as 
well as whether there is any other 
functional loss due to weakened movement, 
excess fatigability or incoordination.  
The examiner should report any specific 
information as to the frequency and 
duration of incapacitating episodes in 
the past 12 months, and a description of 
all neurologic manifestations (e.g., 
radiating pain into an extremity).  The 
examiner should also specifically state 
if ankylosis and muscle spasm are 
present.  

4.  After completion of the above, the RO 
should review the expanded record, and 
readjudicate the cervical spine issue on 
appeal.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
remanded to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


